Appeal from a judgment (denominated order) of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered April 18, 2006 in a declaratory judgment action. The judgment denied plaintiff’s motion for summary judgment, granted defendant’s cross motion for summary judgment and declared that defendant has no obligation to defend or indemnify plaintiff for claims arising from the motor vehicle accident at issue.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs. Present—Hurlbutt, A.PJ, Scudder, Gorski, Centra and Green, JJ.